          Case 6:21-mj-00029-KNM Document 1 Filed 01/19/21 Page 1 of 1 PageID #: 1


AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                               for the
                                                     District of Columbia
                                                                         6:21-MJ-00029-KNM
                  United States of America                       )
                               v.                                )
                                                                 ) Case No.
                  RYAN TAYLOR NICHOLS
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defeiida t(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
                      District of Columbia , the defendant(s) violated:

            Code Section                                                 Offense Description
18 U.S.C. §§ 1752(a),1752(b)(1)(A)           Conspiracy and Unlawful Entry with Dangerous Weapon;
40 U.S.C. §§ 5104(e)(2), 5104(e)(2)          Violent Entry and Disorderly Conduct on Capitol Grounds;
(D) and (G)
18 U.S.C. § 231(a)(3)                        Civil Disorder;
18 U.S.C. §§ 111(a), 111(b)                  Assault on a Federal Officer Using a Deadly or Dangerous Weapon;
18 U.S.C. § 2(a)                             Aiding and Abetting



         This criminal complaint is based on these facts:

See attached statement of facts.




            Continued on the attached sheet.



                                                                                       Complainant s signature

                                                                            MICHAEL D. BROWN, Special Agent, FBI
                                                                                        Printed ame and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means).                                                      2021.01.17 22:33:14
                                                                                                    -OS'OO'
Date: 01/17/2021
                                                                                             Judge s signature

City and state:                     WASHINGTON, D.C.                            Zia . Faruqui, U.S. Magistrate Judge
                                                                                        Printed name and title
